Merrick, J.
The evidence offered by the complainant of what was said to her by her physician in the time of her travail was rightly excluded. The statute permits the prosecutrix, in a process of this kind, to prove in corroboration of her own testimony, the fact that she did, when put upon discovery of the truth at that period, accuse, as the father of her child then about to be born, the same man against whom she had previously to the trial made the same accusation before a justice of the peace; but it limits the evidence to the proof of her declarations. Gen. Sts. c. 72, §§ 1, 8. So also that which she offered to produce as to the supposed or alleged resemblance of the child to the defendant was properly rejected. It is not of the kind which comes within the rule in relation to the testimony of experts upon questions of science or skill, or of knowledge acquired by some peculiar experience or education. 1 Greenl. Ev. k 440. And besides this, the witnesses called did not profess to have any special skill upon the subject of inquiry. The like evidence was offered and rejected in the case of Keniston v. Rowe, 16 Maine, 38, for reasons which appear to us quite satisfactory.
There was no irregularity in the conduct of the Mai by the presiding judge, or in his charge to the jury, which affords any just ground of exception. It was within the province of the court to call their attention to the evidence which had been introduced ; the effect of it was distinctly submitted to their consideration and judgment. There was no charge upon any matter of fact, but a mere allusion and reference to the testimony which had been laid before them. This was in conformity to the requirements of the provisions of the statute upon the subject and therefore entirely unobjectionable. Gen. Sts. c. 115, §5.
But the evidence of facts tending to show illicit intercourse *439of the complainant with persons other than the defendant at any point of time more than ten calendar months before the birth of the child, was, in the absence of proof that the period of gestation extended beyond the usual duration according to the common and natural course of life, which is recognized as well by legal as by medical authorities, inadmissible, and should have been excluded. Co. Litt. 123 b, and note /, by Hargrave. So also the evidence as to the general bad character of the young men with whom it was contended that she associated should have been excluded, it not having been admissible for any purpose whatever. Any presumption of the commission by her of a particular act of misconduct, from a knowledge of the general vicious habits of her associates, is too remote and indefinite to be relied on as legal proof.
The testimony of Bardwell, which the defendant was allowed to introduce to contradict the answers of Briggs upon his cross-examination, ought not to have been received, but should have been rejected. It was inadmissible, inasmuch as the alleged admission by Briggs of acts of illicit intercourse with the complainant of which Bardwell testified, did not refer to any particular time, and might therefore have referred to a period so remote, and so long before the time when the child was and must have been begotten, as to render it perfectly certain that such acts, if they actually occurred, were wholly immaterial to the question involved in the issue on trial. The admission of that testimony was therefore manifestly erroneous.
The exceptions in relation to the three subjects last adverted to are sustained; and a new trial must accordingly be granted.